ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter 
	Claims 1-6 and 8-21 are allowed.  

Reasons for Allowance
Claims 1, 15, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance:  None of the closest prior art of record (Basso et al. U.S. 2010/0315549 A1 and Shih et al. U.S. 2016/0173937 A1), solely or in combination, fairly teach or suggest an apparatus, method and product to determine one or more capabilities of one or more devices corresponding to the type of media for content on a first device and filter the one or more devices, based on the capabilities, to generate a list of second devices of the one or more devices that are available to cast the content to from the first device.  Then filter the generated list of second devices based on user-specified capability parameters for the type of media for the content matching the one or more capabilities in the second devices corresponding to the type of media for the content.  In response to at least one of the second devices in the list including capabilities that match the user-specified capability parameters, present on the first device each of the matching second devices in the list to receive a selection (claims 1, 15 and 20).  Further, in response to none of the second devices in the list including the one or more capabilities matching in combination with the other limitations recited in the claims. 
In regards to the closest prior art, Basso discloses transitioning media content from a first device to a second device when a user changes location (see Basso; paragraphs 0028 and 0036).  Also, a server polls a device database for available devices and their capabilities (see Basso; paragraph 0044).
Shih discloses scanning all media casting devices to determine a list of available devices for content casting (see Shih; paragraphs 0029 and 0042).  User preferences can be used in filtering and/or ordering rules with parameters such as detected signal strength and location.  For example, user device searches five casting devices and according to the user preferences determines that TV3 and TV4, in which both are in the living room, are available and TV4 has a higher priority than TV3 based on detected strength (see Shih; paragraphs 0032, 0034, 0035, 0044 and 0045 and Figure 5). 
However, Basso and Shih, alone or in combination, does not teach or suggest the limitations discussed above in regards to the independent claims 1, 15 and 20.  In particular, while Basso and Shih disclose casting content to an available device based on the location and having a preference, such as detected signal strength, Basso and Shih does not disclose determining and filtering available devices based on capabilities corresponding to the type of content and matching user-specified capability parameters for the type of content, and even further, if there is no match then finding the next best device with capabilities as it relates to type of content and the user-specified capability parameters, as stated above, as well as, in combination with the other limitations in claims 1, 15 and 20 as arranged by the applicant.
2-6, 8-14, 16-19 and 21 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoo et al. (U.S. 2015/0067054 A1) discloses sharing media data between devices.
Rao (U.S. 2014/0213227 A1) discloses a first mobile device displays a list of target mobile devices for a user to select to share content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        08/12/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443